Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 20 2009 RETAIL OPPORTUNITY INVESTMENTS CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33749 26-0500600 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 3 Manhattanville Road, Purchase, NY (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (914) 272-8067 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing of obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 20, 2009, Retail Opportunity Investments Corp. (f/k/a NRDC Acquisition Corp.), a Delaware corporation (the Company ) (NYSE Amex: NAQ), announced that at the special meetings of its stockholders and warrantholders, each of the proposals presented at the special meetings were approved by its stockholders and warrantholders, including the transactions contemplated by its previously announced Framework Agreement (the Framework Transactions), the Companys name change to Retail Opportunity Investments
